Citation Nr: 1243628	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefit sought on appeal.  The Board remanded this claim in July 2009.  

The Veteran presented testimony before a Veterans Law Judge sitting at the Winston-Salem, RO, in November 2009.  A transcript of the hearing proceeding is of record and has been reviewed.  The Veteran was notified by letter dated in September 2011 that the Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  She was told that the Board could make a decision on the appellate record as it stood, but she had the right to testify at another hearing.  38 C.F.R. § 20.717 (2012).  She indicated that she did not wish to appear at another hearing and wanted the case considered on the evidence of record.  

In a March 2010 decision, the Board, in pertinent part, denied service connection for fibromyalgia.  The Veteran and her representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court vacated the March 2010 Board decision and granted a Joint Motion for a Partial Remand.  The Board remanded this claim in February 2012 in compliance with the December 2010 Court Order.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that VA medical records dated from December 2011 to August 2012 are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case. 



FINDING OF FACT

Fibromyalgia was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, lay evidence, and hearing testimony.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a travel board hearing, scheduling the Veteran for a VA examination in which the examiner meaningfully considered the service treatment records, and obtaining English translations of the Dutch medical documents in the Veteran's claims file.  In response, the RO scheduled the Veteran for a November 2009 travel board hearing as well as an April 2012 VA examination.  The RO also obtained English translations of the Veteran's Dutch service treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her fibromyalgia had its onset in service but that it had not been diagnosed as such because the disease was not well known at that time.  

Service treatment records show that in January 1980, the Veteran reported right shoulder and bilateral lower extremity pain that was diagnosed as trapezius strain and shin splints.  A May 1980 treatment record noted low back pain.  In January 1981, the Veteran complained of neck pain and headaches from a growth on her neck.  It was thought that she had lymphadenitis.  A separate entry in January 1981 noted bilateral side pain diagnosed as endometriosis.  Another January 1981 treatment report revealed that the Veteran had mid-back and neck pain that ran down her arms and legs, causing her limbs to feel like they were aching and swelling.  A June 1981 treatment report noted shoulder and back pain.  In July 1981, she complained of low back and stomach pain, diagnosed as salpingitis.  In August 1981, complaints of hand and feet swelling were attributed to increased use of table salt.  The Veteran's reports of diarrhea for 3 days and constipation alternating with diarrhea were found to be due to increased stress at her job.  An entry dated in October 1984 shows the Veteran reported chronic wrist pain.  

In April 1985, the Veteran reported tension headaches, and in June 1985 headaches were attributed to hypotension with an unknown etiology.  In November 1987, the Veteran sustained a left knee sprain from a basketball injury.  A January 1988 treatment report noted scapula area pain.  In April 1988, complaints of right side pain with headaches and bones feeling like they were rubbing together were felt to be probable pyelonephritis and rule out ureterolithiasis.   A June 1989 medical report indicated that the Veteran had experienced diarrhea for two days.  In December 1989, the Veteran was found to have dysthymia and somatization.  She was referred for a psychiatric evaluation in May 1990.  

On separation examination in June 1990, the Veteran reported pain and swelling in her joints; frequent and severe headaches; arthritis, rheumatism, and bursitis; stomach, liver, or intestinal problems; depression or excessive worry; and frequent trouble sleeping.  However, the corresponding physical examination was negative.  In July 1990, the Veteran complained of left shoulder pain with no resulting diagnosis.

Post-service, the Board has reviewed reports of VA examinations dated in December 1990, April 1993, and April 1998, which were all negative for a diagnosis of fibromyalgia.  They mainly documented complaints of hand and wrist pain.  VA outpatient treatment records dated between 1994 and 1996 note varying complaints of knee, arm, hip, leg, wrist, elbow, ankle, and shoulder pain.  The Veteran was variously diagnosed with possible epicondylitis, impingement syndrome of the left shoulder, and loose bodies of the right knee after arthroscopic surgery.  VA outpatient treatment records dated between 1998 and 2002 show treatment for headaches, knee pain, hip pain, and arthralgia.  Entries dated between 2003 and 2004 document osteoarthritis of the hips.  In May 2004, an assessment of polyarthropathy of unknown etiology was made.  In June 2004, the Veteran reported multiple joint pain of at least a ten year duration.   

The Veteran was not diagnosed with fibromyalgia until September 2004, some fourteen years after her discharge from service.  The Veteran presented with complaints of longstanding hand, wrist, knee, and hip pain.  She complained of achiness all over and joint pain, as well as morning stiffness.  ANA and rheumatoid arthritis tests were negative.  Musculoskeletal examination revealed tenderness at the neck, back, shoulder, elbows, groin area, buttock, and knees.  The provider noted that x-rays of the hands in 2004 were normal, magnetic resonance imaging (MRI) of the hip in 2002 showed mild degenerative joint disease of the left hip, and MRI of the knee in 2002 revealed a small radial tear of the body of the lateral meniscus.  The Veteran was diagnosed with fibromyalgia based on symptoms of diffuse musculoskeletal pain for over three months, greater than 11 tender points on examination, along with difficulty sleeping and a history of migraines.  The examiner also noted the Veteran had hypermobility syndrome.  VA outpatient treatment records dated in February 2005 indicate the Veteran had multiple trigger points in the upper back, shoulders, and neck.     

A June 2006 lay statement from the Veteran's mother indicated, in pertinent part, that the Veteran suffered from pain throughout her body and at times was unable to get out of bed at all.  The Veteran would complain of being tired and unable to move.  The Veteran's mother stated that she thought the Veteran had the flu for two years.  The Veteran first complained of having only the left side of her body hurting, but then she began to experience pain all over her body, including headaches and terrible mood swings.  

On VA examination in January 2007, the Veteran reported that all of her pain started in the 1980s after she fell while playing basketball and hurt her left knee.  She complained of pain in the bilateral hands and digits with pain radiating up to the wrists and elbows, as well as pain in the knees, hips, base of neck, shoulders, and low back radiating into her buttocks.  She indicated that her joint symptoms were worse with cold weather because she would experience more joint pain and stiffness.  

Upon examination, the examiner diagnosed the Veteran with active fibromyalgia.  The date of diagnosis was noted to be October 2004.  The problems associated with the Veteran's fibromyalgia were found to be fatigue, depression, and various musculoskeletal conditions.  The examiner opined that the Veteran's fibromyalgia was less likely as not caused by or a result of military service.  Her rationale was that the service treatment records were devoid of complaints by the Veteran of fatigue, sleep disorder, irritable bowel syndrome (IBS), chronic headaches, or temporomandibular joint disorder (TMJ), which were all common symptoms of fibromyalgia.  She noted that although the Veteran did complain of bilateral knee pain, this was not due to fibromyalgia but was instead attributable to symmetrical, lateral patellofemoral joint space widening and mild lateral patellar subluxation.  Additionally, the examiner explained that the Veteran's multiple complaints of bilateral wrist pain and one complaint of right shoulder and back pain in service were not consistent with a diagnosis of fibromyalgia.  She also stated that one complaint of generalized muscle aches in the service treatment records did not constitute a chronic condition.  Finally, the examiner noted that the Veteran was treated for fatigue and depression in 2004, but this was well after her release from active duty in 1990.      

The Veteran testified before the Board at a November 2009 travel board hearing.  Testimony revealed, in pertinent part, that during the Veteran's period of service, she experienced muscle and joint pains in her knees, hips, upper back, shoulders, and neck.  The Veteran testified that she went to sick call quite often during service for her muscle and joint pains.  She reported that cold weather and extremely hot and humid weather would affect her fibromyalgia and cause the pain to get worse.  She stated that she was first diagnosed with fibromyalgia in 2004 and that she believed she was only diagnosed in 2004 because fibromyalgia was not a well-known disease prior to that time.  She maintained that her fibromyalgia prevented her from being less alert than she used to be and caused her to have memory difficulties.  She indicated that when anybody touched her, she felt pain.  She also stated that her fibromyalgia caused her to be mentally unstable.       

On VA examination in April 2012, the Veteran reported that when she was in the military, she thought her pain and tiredness were due to a lot of exercising in order to pass the physical therapy test and getting up early in the morning to work all day.  She thought that her headaches were related to stress and was unsure what her diarrhea and constipation were due to.  She complained that her pain worsened during service and that she went through mental health therapy thinking that it was all in her head.  She stated that she was subsequently diagnosed with depression as well as multiple musculoskeletal diagnoses such as muscle strain, arthritis, and overworked muscles.  She maintained that after she fell while playing basketball in 1987, this triggered her pain even more so that she could not even sleep on her left side due to pain.  

The Veteran indicated that she had complained of swelling while in service and that the medical provider had attributed it to increased sodium intake.  She reported that in 1987 and 1988, her pain had increased to a point where she could not tolerate anyone touching her.  She stated that during that period, she went through a lot of mental problems, including stress and sleep problems.  The Veteran indicated that after discharge from service, she was treated at Fort Bliss barrack station for pain from 1992 to 1993, but those records were no longer available.  She reported that starting in 1995, she was treated at the VA medical center for multiple joint pain in the back, hips, and knees, and for headaches.  She maintained that she was treated for each problem individually until she was diagnosed with fibromyalgia by a rheumatologist in 2004.  Her current symptoms consisted of upper and lower back pain, neck pain, headaches at least 2 to 3 times a week, fatigue at least 5 times a month, inability to sleep at night, stiffness in the morning, increased sweating, abdominal cramps, inability to lay down on the left side, heart flutters, declining memory, occasional confusion, dizzy spells, inability to concentrate, increased teeth grinding, inner ear itchiness, and increased ear drainage.   

The examiner found that the Veteran had widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, headache, depression, anxiety, and diarrhea.  These symptoms were noted to be constant or nearly constant and often precipitated by environmental or emotional stress or overexertion.  The Veteran's trigger points for pain were in the low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter, and knee.  The examiner diagnosed the Veteran with fibromyalgia.  She reviewed the Veteran's entire claims file, including the service treatment records showing complaints for joint pain, headaches, and diarrhea.  

The examiner opined that it was less likely than not that the Veteran's fibromyalgia was incurred in or caused by her period of service.  She explained that after careful review of the claims file, February 2012 Board remand, and VA medical records, the conclusion was that the Veteran's fibromyalgia first occurred in 2004.  The Veteran separated from service in 1990 and had reported symptoms in service that included joint pain, headaches, and diarrhea that were evaluated and diagnosed.  During service, although the Veteran's right shoulder pain, right trapezium strain, and left knee injury were located at trigger point regions, they were unilateral.  The examiner found that the Veteran's symptoms did not meet the American College of Rheumatology Classification Criteria for Fibromyalgia that was published in 1990.  She explained that fibromyalgia was a diagnosis of an exclusion which should include positive trigger points at 11 out of 18 trigger points.  The criteria was noted to include widespread pain located both above and below the waist and affected both the right and left sides of the body.  The examiner also indicated that although the Veteran received treatment at the VA medical center as early as 1999, the record from 1999 through 2003 was negative for symptoms consistent with fibromyalgia.  She stated that October 2003 was the earliest point when the Veteran was diagnosed with polyarthralgia and referred to a rheumatologist.    

VA treatment records dated from February 2006 to August 2012 show that the Veteran received intermittent treatment for her fibromyalgia, including trigger point injections. 

Analysis

Upon review of the record, the Board finds that service connection for fibromyalgia is not warranted.  A fibromyalgia disability was not shown in service or for many years thereafter.  In this regard, post-service private treatment records reflect that the Veteran was not assessed with fibromyalgia until September 2004 (about 14 years after her service discharge), reportedly manifested in October 2003.  

The Board notes that the January 2007 VA opinion is based on an inaccurate reading of the evidence, in that the examiner found that the service treatment records were devoid of complaints by the Veteran of fatigue, sleep disorder, IBS, chronic headaches, or TMJ.  However, service treatment records do show complaints of headaches, fatigue, diarrhea, and frequent trouble sleeping.  Accordingly, as the January 2007 VA examiner's opinion is based on an inaccurate history, it is entitled to little probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  
  
However, the Board finds that the April 2012 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a detailed rationale for the opinion that the Veteran's current fibromyalgia was not due to her period of active service.  As such, this opinion is entitled to great probative weight.  Id.  

While the Veteran and her mother contend that she has fibromyalgia related to her period of active service, the Veteran and her mother are not shown to have any medical training and their opinions on this point are not competent medical evidence.  In this regard, muscle disorders such as fibromyalgia require objective testing to diagnose, and can have many causes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms she experienced in service or following service are in any way related to her current fibromyalgia disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative medical opinion addressing the relationship between the Veteran's current fibromyalgia and service is against the claim.

The Board also notes that 38 C.F.R. § 3.317 (2012) allows service connection on a presumptive basis for Persian Gulf War veterans with certain chronic disabilities from undiagnosed illnesses or medically unexplained chronic multisymptom illnesses, such as fibromyalgia.  See Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001).  However, as the Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War, she may not avail herself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.   

In sum, the Board finds that the most probative evidence indicates that fibromyalgia was not shown in service or for many years thereafter, and that the current fibromyalgia is not related to service.  Accordingly, service connection fibromyalgia is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for fibromyalgia is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


